DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/21.
Applicant’s election without traverse of claims 1-9 in the reply filed on 2/11/21 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4,5,6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/081946.  WO2018/081946 teaches the claimed process as evidenced at paras. 0005-0006, 0010, 0033,0048-0052, and 0060-0069; and figs 1 and 6A-6D.
 	Regarding claim 1:   A method for producing injection-molded parts (1), comprising:

 	retrieving the pre-molded part from the first injection mold and cooling (WO2018/081946: cooling machine 26) the pre-molded part outside the injection molds (WO2018/081946: injection molding machines 23, 24/25) before further injection-molding; and
 	injection-molding at least one further material component (WO2018/081946: overlay) to or around the pre-molded part in at least one further injection mold (WO2018/081946: injection molding machine 24/25).
	Regarding claim 2:  The method as claimed in claim 1, further comprising feeding the pre-molded part for cooling to a cooling device (WO2018/081946: cooling machine 26), actively or passively cooling the premolded part in the cooling device, and the at least one further material component (WO2018/081946:overlay material) is injection-molded to or around the cooled pre-molded part.  (WO2018/081946: paras. 0033 and 0046-0050)
 	Regarding claim 3: The method as claimed in claim 1, wherein the pre-molded part is cooled prior to the injection-molding of each said further material component, by being fed in each case to a cooling device. (WO2018/081946: paras. 0033 and 0046-0050).
 	Regarding claim 4: The method as claimed in claim 1, wherein the cooling device  is disposed outside the injection molds, and the pre-molded part is retrieved from the cooling device and for injection-molding the at least one further material component is 
 	Regarding claim 5: The method as claimed in claim 1, further comprising cooling the pre-molded part (4) at least for the duration of one injection-molding cycle. (WO2018/081946: paras. 0048-0051)
 	Regarding claim 6: The method as claimed in claim 1, wherein at least one of polypropylene (PP) or polyethylene terephthalate (PET) are used as the first material component (2), and a thermoplastic elastomer (TPE) is used as the second material component (3). (WO2018/081946: para.  0005).
 	Regarding claim 9: The method as claimed in claim 2, wherein the cooling device is an actively cooled cooling device (9). (WO2018/081946: paras. 0033 and 0046-0050).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/081946 as applied to claim 1 above.  The above teachings of WO2018/081946 are incorporated hereinafter.  
 	Regarding claim 7, the specific volume of each layers of a composite is a mere obvious matter of choice dependent on the desired final product.  Since the claimed volumetric ratios are well-known in the oral care implement art, it would have been 
	Regarding claim 8, hot runner mold systems are well-known in the injection molding art for its enhanced flow control.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a hot runner mold system in the process of WO2018/081946 in order to have enhanced flow control of the skeleton and overlay materials.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach the state of the art: 8951035,20110117233,6264869,8435433,5769506,5781958,7083756,6854965, and 
8740607.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744